DETAILED ACTION
Claims 1-25 have been cancelled.  Claims 26-45 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0020657 to Egner et al. (hereinafter “Egner”) and further in view of US Pub. No. 2020/0366732 to Trang et al (hereinafter “Trang”).

As to Claim 26, Egner discloses an apparatus operating as a multi-access edge computing (MEC) orchestrator to manage services consumption using zones, comprising: processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
receive, from an application executing at a host, a request for a list of services and corresponding proximity zones (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, query a plurality of hosts for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner ; 
construct a zone map, the zone map maintaining a mapping between the application and the plurality of hosts based on the performance metrics (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner); and 
manage [migration] of the application or a service of the respective services, based on the zone map, to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems having less impact on power consumption). 
	Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the MEC apparatus as disclosed by Egner, with supporting migration as disclosed by Trang.  One of ordinary skill in the art would have been motivated to combine to 

As to Claim 27, Egner-Trang discloses the apparatus of claim 26, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 28, Egner-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold network latency (Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems). 

As to Claim 29, Egner-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold network throughput (Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems). 

As to Claim 30, Egner-Trang discloses the apparatus of claim 27, wherein the upper cost boundary is represented by a threshold processing completion time (Paragraph [0056] of Egner discloses the compute work request may include a maximum time within which a task must be completed). 

As to Claim 31, Egner-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances with a scope of locality (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 32, Egner-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances that can be consumed only locally (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 33, Egner-Trang discloses the apparatus of claim 26, wherein the request includes an input parameter to query the availability of a list of service instances that are executing at the host (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client). 

As to Claim 34, Egner-Trang discloses the apparatus of claim 26, wherein to query the plurality of hosts for performance metrics of respective services offered from the plurality of hosts, the apparatus performs operations to interface with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 35, Egner-Trang discloses the apparatus of claim 34, wherein to interface with the second MEC system, the apparatus performs operations to transmit the query to a MEC orchestrator of the second MEC system, the MEC orchestrator configured to query hosts in the second MEC system for performance metrics of services available from the hosts of the second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 36, Egner-Trang discloses the apparatus of claim 26, wherein the plurality of hosts includes multi-access edge computing (MEC) hosts that operate according to a standard from an ETSI (European Telecommunications Standards Institute) MEC standards family (Paragraph [0003] of Trang discloses MEC is further described by ETSI ITS (14)01_038: ISG MEC#1 Minutes of Plenary Meeting). 

As to Claim 37, Egner discloses a method for managing service consumption using zones, comprising: 
receiving, from an application executing at a host, a request for a list of services and corresponding proximity zones (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, querying a plurality of hosts for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner); 
constructing a zone map, the zone map maintaining a mapping between the application and the plurality of hosts based on the performance metrics (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner); and 
managing [migration] of the application or a service of the respective services to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  Paragraph [0068] of Egner discloses a normalized value of QoS or anticipated latency relative to other candidate MEC systems may be used to influence the trustworthiness rating to assist in selecting MEC systems having less impact on power consumption). 
Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	Examiner recites the same rationale to combine used for claim 26.

As to Claim 38, Egner-Trang discloses the method of claim 37, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 39, Egner-Trang discloses the method of claim 37, wherein the request includes an input parameter query the availability of a list of service instances that can be consumed only locally (Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system). 

As to Claim 40, Egner-Trang discloses the method of claim 37, wherein the request includes an input parameter to query, the availability of a list of service instances that are executing at the host (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client). 

As to Claim 41, Egner-Trang discloses the method of claim 37, querying the plurality of hosts for performance metrics of respective services offered from the plurality of hosts includes interfacing with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 42, Egner discloses at least one non-transitory machine-readable medium including instructions for managing service consumption using zones, the instructions when executed by a machine, cause the machine to perform the operations comprising: 
receiving, from an application executing at a host, a request for a list of services and corresponding proximity zones (Figure 5 of Egner discloses receiving a computer work request for edge compute resources from IoT device or other client.  Paragraph [0026] of Egner discloses access to a mobile edge computing systems may be provided based on determining an available MEC system is located within a preset threshold distance such as a wireless range or a present limit on a number of hops from an estimated location of the client information handling system); 
in response to receiving the request for the list of services, querying a plurality of hosts for performance metrics of respective services offered from the plurality of hosts, the respective services to be used by the application executing at the host (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner); 
constructing a zone map, the zone map maintaining a mapping between the application and the plurality of hosts based on the performance metrics (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local compute partner); and 
managing [migration] of the application or a service of the respective services to ensure a quality-of-service (QoS) of the application (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner  . 
Egner does not explicitly disclose migration.
	However, Trang discloses this.  Paragraph [0005] of Trang discloses the MEC system may detect that the current MEC server executing the MEC application as a host (source MEC server) is not optimal and may need to relocate--sometimes also referred to as migrate--the MEC application or the user context to a new MEC server (target MEC server).
	Examiner recites the same rationale to combine used for claim 26.

As to Claim 43, Egner-Trang discloses the at least one non-transitory machine-readable medium of claim 42, wherein a zone of the zone map is created based on an upper cost boundary and a lower cost boundary, the upper cost boundary representing a maximum cost for use of the respective services by the application (Paragraph [0097] of Egner discloses the requesting client information handling system may determine one or more optimal edge compute partners based at least on whether the candidate MEC systems meet a minimum trust level such as a threshold trustworthiness categorization.  Paragraph [0040] of Egner discloses determine optimal edge compute partners based in part on cost to compute.  Paragraph [0066] of Egner). 

As to Claim 44, Egner-Trang discloses the at least one non-transitory machine-readable medium of claim 42, wherein querying the plurality of hosts for performance metrics of respective services offered from the plurality of hosts includes interfacing with a second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references). 

As to Claim 45, Egner-Trang discloses the at least one non-transitory machine-readable medium of claim 44, wherein interfacing with the second MEC system includes transmitting the query to a MEC orchestrator of the second MEC system, the MEC orchestrator configured to query hosts in the second MEC system for performance metrics of services available from the hosts of the second MEC system (Figure 5 of Egner discloses collecting neighborhood local edge compute availability advertisement messages/trust access, establishing list of candidate local edge compute systems, and determining an optimal local computer partner.  Paragraph [0017] of Egner discloses one or more mobile edge computing devices may serve as a broker node to collect compute availability advertisements and access data to allow for accessing historical trust references).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456